— Judgment of the Supreme Court, Queens County (Fiber, J.), rendered January 11, 1983, affirmed.
The instant record reveals that defendant was represented by counsel, that he had neither been threatened nor coerced into pleading guilty, that he discussed the plea with the court, that he understood the rights he was waiving by foregoing a trial, that he acknowledged the facts of the crime, and that the plea bargain was fair. Accordingly, we affirm (see People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067). Mollen, P. J., Mangano, O’Connor and Lawrence, JJ., concur.